Title: From George Washington to William Pearce, 7 February 1796
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 7th Feby 1796
          
          Your letter, begun on the 31st of last month, and ended the 2d of this, came, with the Reports enclosed, duly to hand yesterday; together with the list of Dower Negros which are taken exactly as I wished. I now wish you would forward to me a list of all the remaining Negros on the Estate; distinguishing French’s from the others; & both made out in the manner of the last—giving the ages &ca.
          After I hear from you again, respecting a Miller, I shall be better able to determine than now, whether to send a Miller from hence or not; especially as, all circumstances considered, it may be found as well to sell the Wheat in grain as to grind it, if the Mill can be rented on Advantages terms before the next Manufacturing season comes on—of which I request you to be particular in your enquiries that I may know the utmost she will Rent for.
          Let me know in your next (for the Mill report gives no account of it) what quantity of flour is ground: and I should be glad to know as nearly as you can give a guess from what you have already got out of the Straw, the quantity remaining in it. In short I wish to know as nearly as may be conjectured (with certainty

I am sensible it cannot be) the whole amount of the last years crop, of this article.
          I never was under any apprehension, from the fall in the price of Wheat or flour in Alexandria, that I had missed the market for mine; and I am more convinced now than ever, that both will be higher than it ever has been. The high bounty given by the British Parliament for the importation of both these articles into that country; the scarcity in Europe generally; and the great demand for the latter in the West Indies; will raise the Market beyond any thing ever known in this country. Wheat at this moment is at 20/ pr Bushel, & flour at fourteen dollars pr Barrel & rising in this City. Keep me advised of the Ale⟨x⟩andria prices.
          If you can get a good workman who will be industrious and sober (and not extravagent) it would not only be my wish to have the North end of the Mansion house thoroughly repaired, but every other part of it; with the Pillars of the Piazza-covered ways to the Kitchen & Servants hall, compleatly repaired also, together with the sashes of all the houses where they require it. And I would have Venetian blinds made for the Windows above, on the west side of the house like those below, but to fit better than they do. Or, if the windows are so framed as to permit it, these Venetian blinds would look, & be better on the outside, to open and shut (by means of hinges) like those on the front door, but in a neater Stile. If they are made for the outside above, the same must be below, in order to corrispond; or it would have an odd appearance. In that case the blinds now in use may be worked up. It must be a good workman to execute these several jobs (for I would have none of them done in a bungling manner)—and that they may come lighter to me, as jobs of this sort must be undertaken at day wages, let Isaac & th⟨e⟩ boy assist, under his direction, in slitting out and trying up the stuff from the rough.
          The check which Doctr Stuart has given you on the Bank of Alexandria you may lay out in Stock (or shares) therein. I do not know the cost of a share, but if it wants a little aid to complete a share, or certain number of Shares, and you have the means of affording it, I would have you do so. But tell Doctr Stuart when you see him, that I apprehend he is under a mistake in charging me three years hire of Peter. The last time he paid me money (which cannot be three years ago) the hire of Peter was allowed

for therein; and a receipt taken for the same; or else my memory has failed me exceedingly. This however, if an error, can easily be rectified by having recourse to that settlement or to the receipts.
          If Mrs Davenport means to remove to Norfolk, you may aid her with a little money to do so; to the amount of three, four or five pounds, according to circumstances.
          You will perceive by the enclosed advertisement, which is intended more as an essay to see whether I can rent my farms upon the terms I shall probably transmit you in my next letter, than from any sanguine expectation of doing it, what my wishes and views are: which may be summed up in a few words—namely—to make the remainder of my days, if I should live to finish my present term of Service, as free from care and trouble as possible; to reduce my income (be it little or much) to a certainty; and to see my farms in the hands of a number of Tenants (if it can be accomplished agreeably to my publication) who are professed farmers, who understand and will cultivate them in the manner most approved in England, with allowance for the differences of climate.
          I shall, if I have time, give you in my next, as mentioned above, the terms on which I will let my farms. In the meantime, I repeat, that I have little expectation that any considerable change will take place in the system of my affairs at Mount Vernon in the course of next year—or if there should, that it will make any difference with respect to yourself; as your services and my inclination to employ you, will be as great, and as essential to carry it into effect as to superintend them in their present state. My wish is to get associations of farmers from the old countries, who know how (from experience & necessity) to keep the land in an improving state rather than the slovenly ones of this, who think (generally) of nothing else, but to work a field as long as it will bear any thing, and until it is run into gullies & ruined; & then at another; without affording either any aid. To obtain such associations from abroad I do not think very improbable; because the Newspaper which will contain my advertisement and make the matter known at least in England Scotland & Ireland, & because the emigrants from all those Countries have been, & will continue to be, very great; perhaps more so when Peace takes place than now.
          
          Request the Printer in Alexandria to insert in his paper the enclosed Advertisement three different times with an interval of a fortnight between each—Let the ⟨illegible⟩ each time appear in the paper. And if yo⟨u⟩ have not already done it, answer the enquiri⟨es⟩ respecting Rents &ca as desired. I wish you well and am yr fr⟨iend⟩
          
            Go: Washington
          
          
            P.S. I hope you have recovered of yr Rheumatic complaint.
          
        